Case 1:20-cv-24641-DMM Document 20 Entered on FLSD Docket 08/31/2021 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 20-24641-CV-MIDDLEBROOKS

  JERRY MEANS,
       Plaintiff,

  v.

  M. REYES-BIVINS, et al.,
        Defendants.
  _________________________________________/

                   ORDER ADOPTING REPORT AND RECOMMENDATION

           THIS CAUSE is before the Court on United States Magistrate Judge Alicia M. Otazo-

  Reyes’s Report and Recommendation (DE 15) entered on June 7, 2021, recommending that this

  case be dismissed due to Plaintiff’s failure to comply with court orders. Plaintiff filed objections

  to the Report on June 25, 2021. (DE 18). Upon an independent review of the Report, Plaintiff’s

  objections, and the record as a whole, I agree with Magistrate Judge Otazo-Reyes’s conclusions.

        Accordingly, it is ORDERED AND ADJUDGED that:

  (1) Magistrate Judge Otazo-Reyes’s Report and Recommendation (DE 15) is ADOPTED.

  (2) The Second Amended Complaint (DE 12) is DISMISSED without prejudice.

  (3) The Clerk of Court shall CLOSE THIS CASE and DENY all pending motions as MOOT.

        SIGNED in Chambers, at West Palm Beach, Florida this 31st day of August, 2021.




                                                               Donald M. Middlebrooks
                                                               United States District Judge
  cc:      Jerry Means, PRO SE
           J08714
           Dade Correctional Institution
           Inmate Mail/Parcels
           19000 SW 377th Street
           Florida City, FL 33034
